Judgment, Supreme Court, Bronx County (Alfred J. Callahan, J.), entered April 22, 1986, unanimously reversed, on the law and the facts, and a new trial ordered solely on the issue of damages, without costs or disbursements, unless the plaintiff, within 20 days after service upon plaintiff’s attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in *541plaintiffs favor to $75,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so reduced, is affirmed, without costs or disbursements. The appeal from the order entered October 31, 1986 is unanimously dismissed, without costs, as having been subsumed in the appeal from the judgment entered April 22, 1986.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur—Sullivan, J. P., Ross, Asch, Milonas and Wallach, JJ.